Case 7:10-cr-00847 Document 964 Filed on 11/19/20 in TXSD Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION

UNITED STATES OF AMERICA '

’

Vv. ' — Criminal No. M-10-0847-S3-03

'

ABIEL GONZALEZ-BRIONES '
also known as “R2” ’
also known as “Tacua” '

CRIMINAL INFORMATION

THE UNITED STATES ATTORNEY CHARGES:

On or about September 2, 2009, in the Souther District of Texas and within the
jurisdiction of the Court, defendant,

ABIEL GONZALEZ-BRIONES
also known as “R2”
also known as “Tacua”

did knowingly and intentionally use any communication facility, a telephone, telephone number
(899-271-7432) in facilitating the commission of any act or acts constituting a felony under Title
21, United States Code, Section[s] 846, 841(a), that is, possession with intent to distribute
Marijuana.

In violation of Title 21, United States Code, Section 843(b)

RYAN K. PATRICK
UNITED STATES ATTORNEY

 

 

atricia Cook Profit
Assistant United States Attorney
